DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 3-6
Withdrawn: 
6
Rejected:
1, 3-5
Amended: 
1, 3, 6
New: 
NONE
Independent:
1, 6


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Danielou (US 2006/0213590).


Amended cl. 1
Danielou
Fe
0.3-3.0%
1.0-1.5
Si
0.8-1.5%
1.0-1.5
Cu
0.0001-0.011
<0.2
Mn
0.0001-0.6
<0.1
Mg
0.0001-0.011
<0.05ea
Zn
0.001-0.011
<0.05ea
Ti
0.005-0.5
<0.05ea
Zr
0.0001-0.3
<0.05ea


(see Danielou at abstract, etc.), which overlaps the claimed ranges of Fe, Si, Cu, Mn, Mg, Zn, Ti, Zr (amended claim 1). Danielou does not specify the tensile strength and elongation under certain specific claimed conditions as recited in claim 1. However, Danielou teaches a substantially overlapping alloy composition, together with a substantially identical process of forming said alloy by continuous casting, cold rolling to a thickness 0.5-5mm, intermediate annealing at 250-350°C, further cold rolling to final gauge 6-200 µm, and final annealing [0028]; thus substantially the same properties would be expected for the prior art of Danielou, as for the instant invention (such as TS and elongation after a given softening treatment). Therefore, because Danielou teaches a substantially overlapping alloy, together with a substantially identical process of forming said alloy (and therefore the claimed properties are reasonably expected), it is held that Danielou has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 3, see discussion of product-by-process steps above.
Concerning claim 4, Danielou teaches a final foil gauge 6-200 µm, which substantially overlaps the claimed range.
.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 6,531,006) in view of “Aluminum and Aluminum Alloys” p 24.
Concerning the composition in amended claim 1, Jin teaches an aluminum alloy foil comprising (in wt%): 

Amended cl. 1
Jin
Fe
0.3-3.0%
1.2-1.7
Si
0.8-1.5%
0.4-0.8
Cu
0.0001-0.011
-
Mn
0.0001-0.6
0.07-0.2
Mg
0.0001-0.011
-
Zn
0.001-0.011
-
Ti
0.005-0.5
-
Zr
0.0001-0.3
-


(see Jin at abstract, etc.), which overlaps or touches the boundary of the claimed ranges of Fe, Si, and Mn. Jin does not teach the amounts of Cu, Mg, Zn, Ti, or Zr. However, “Aluminum and Aluminum Alloys” teaches that substantially similar 8xxx series Al-Fe alloys typically have impurity levels of Cu, Mg, Zn, Ti, and Zr within the claimed ranges; namely, “Aluminum and Aluminum Alloys” p 24 at Table 2 teaches 8xxx aluminum alloys have common impurity levels of: ≤0.1 Cu, ≤0.1 Mg, ≤0.1 Zn, ≤0.1 Ti, and ≤0.05% other (such as Zr). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have allowed ≤0.1 Cu, ≤0.1 Mg, ≤0.1 Zn, ≤0.1 Ti, and ≤0.05% Zr to be present in the Al-Fe-Si 
Jin et al. does not specify the tensile strength and elongation under certain claimed conditions.  However, because Jin teaches a substantially identical process of forming an Al-Fe-Si alloy by continuous casting, cold rolling to a thickness 0.5-3mm (Jin column 2, line 63), intermediate annealing at 280-350°C, further cold rolling to final gauge 5-150 µm (Jin column 1, line 20), and final annealing (Jin column 2, lines 49-57) as the process described in the present specification, then substantially the same properties would be expected for the prior art of Jin, as for the instant invention (such as TS and elongation after a given softening treatment). Therefore, because Jin and “Aluminum and Aluminum Alloys” teach an overlapping aluminum alloy together with a substantially identical process of forming said alloy (and therefore the claimed properties are reasonably expected), it is held that Jin and “Aluminum and Aluminum Alloys” have created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 3, see discussion of product-by-process steps above.
Concerning claim 4, Jin teaches a final foil gauge 5-150 µm, which substantially overlaps the claimed range.
Concerning claim 5, given the disclosure of Jin, it would have been obvious to one of ordinary skill in the art, to have formed a variety of products from said foil, including a “container”, as Jin teaches said Al-Fe-Si alloy foil has excellent mechanical properties (examples).


Response to Amendment
In the response filed 2/25/21, applicant amended claims 1, 3, 4, and 6 and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added. The examiner agrees the 112(b) rejections have been overcome by the instant amendment.
Applicant’s argument that the prior art does not teach a substantially identical composition (arguments p 9), or that the prior art teaches amounts of certain elements a magnitude larder than the upper end of the instant claims (arguments p 10) has not been found persuasive. The examiner maintains that the prior art of Danielou or Jin in view of “Aluminum and Aluminum Alloys” teaches a broadly overlapping Al-Fe-Si alloy, together with substantially the same processing; and with respect to the overlap taught by the prior art, applicant has not shown specific unexpected results clearly commensurate in scope with the instant claims (see MPEP 716.02 d).
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. 

Applicant’s argument that the instant invention is allowable because the presently claimed narrow ranges exhibit performance criteria set forth in claim 1 that is not inherently disclosed in the prior art, has not been found persuasive. Applicant has not shown unexpected results with respect the overlapping composition and processing taught by the prior art.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP §716.02(d) - § 716.02(e).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        6/11/21